DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/30/20189, 05/02/2019, 07/16/2019, 06/12/2020, 08/26/2020, and 02/04/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a pre-sintering layer".  Claim 1 also recites the limitation "a sintered layer after being heated".  These two limitations refer to the same element and are contradictory.  Either the layer is pre-sintered or it is a sintered layer after being heated, but it cannot be both at the same time.  It is unclear if Applicant intends to claim a product by process, an intermediate product, or a final product.  Accordingly, the scope of protection sought is unclear.  
Claims 2-6 are rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan (US 20180033716 A1).
Regarding claim 1, Due to the uncertainty of the state of the product being claimed, i.e., pre-sintered or after being heated, art will be applied if it reads on the claim in either state.  See the 112 rejection above.  Viswanathan teaches that “different techniques can be utilized to bond the stacked metal sheets in a heat sink panel during the above-described multilayer heat sink manufacturing process” (which reads upon “a sheet for heat bonding comprising”, as recited in the instant claim; paragraph [0011]).  Viswanathan teaches that “metal sheets 32, 34, 36 and metal particle containing precursor layers 38, 40 form a pre-sintered heat sink panel” (which reads upon “a pre-sintering layer serving as a sintered layer after being heated;”, as recited in the instant claim; paragraph [0023]).  Viswanathan teaches that “a given metal particle-containing precursor layer is positioned in contact with a chosen metal layer or sheet” (paragraph [0025]).  Viswanathan teaches that “the metal particles contained within precursor layers 38, 40 can have any composition, shape, and size enabling the particles to form a substantially coherent adhesive layer pursuant to the below-described sintering process” (which reads upon “an adhesive layer”, as recited in the instant claim; paragraph [0026]).  Viswanathan teaches that “when applied as paste layers or other wet-state layers, metal particle-containing precursor layers 38, 40 can potentially be sequential sintered in separate steps” (paragraph [0024]; the first layer being sintered is an adhesive layer leaving at least one pre-sintered layer).  
Regarding claim 2, Viswanathan teaches the sheet of claim 1 as stated above.  Viswanathan teaches that “in addition to metal particles (described below), the wet state coating precursor material contains other ingredients” (paragraph [0024]).  Viswanathan teaches that “the wet state coating precursor material contains metal particles in combination with a binder (e.g., an epoxy), a dispersant, and a thinner or liquid carrier” (which reads upon “wherein the pre-sintering layer contains metal fine particles and an organic binder, and the adhesive layer contains at least an organic binder”, as recited in the instant claim; paragraph [0024]).  Viswanathan teaches that “when applied as paste layers or other wet-state layers, metal particle-containing precursor layers 38, 40 can potentially be sequential sintered in separate steps” (paragraph [0024]; the first layer being sintered is an adhesive layer leaving at least one pre-sintered layer).  
Regarding claim 4, Viswanathan teaches the sheet of claim 2 as stated above.  Viswanathan teaches that “depending upon the desired final composition of sintered bond layers 50, 52, the parameters of the sintering process may be controlled to decompose organic materials from the metal particle-containing precursor layers, in whole or in part” (paragraph [0032]).  
Regarding claim 5, Viswanathan teaches the sheet of claim 1 as stated above.  Viswanathan teaches that “the thickness of sintered bond layers 50, 52 will vary amongst embodiments, but may range between about 5 and about 100 μm and, preferably, between about 15 and about 35 μm in one exemplary and non-limiting embodiment” (paragraph [0032]; one layer reads on the sintered layer and another layer reads on the adhesive layer).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20180033716 A1).
Regarding claim 3, Viswanathan discloses the claimed invention except for content of the metal fine particles contained in the pre-sintering layer and the adhesive layer.  It should be noted that the volume percentages of metal particles are result effective variables. Viswanathan teaches that “suitable wet state application techniques include, but are not limited to, screen or stencil printing, doctor blading, spraying, painting, and dipping” (paragraph [0024]).  Viswanathan teaches that “the wet state coating precursor material contains other ingredients (e.g., a solvent and/or surfactant) to facilitate wet set application, to adjust the viscosity of the precursor material, to prevent premature agglomeration of the metal particles, and/or to serve other purposes” (paragraph [0024]).  Viswanathan teaches that “the wet state coating precursor material contains metal particles in combination with a binder (e.g., an epoxy), a dispersant, and a thinner or liquid carrier” (paragraph [0024]).  Viswanathan teaches that “in embodiments wherein the precursor material is applied by screen printing or doctor blading, the coating precursor material may contain sufficient liquid to create a paste, slurry, or paint” (paragraph [0024]).  Viswanathan teaches that “the volume of solvent or liquid carrier contained within the coating precursor material can be adjusted to tailor of the viscosity of the precursor material to the selected wet state application technique” (paragraph [0024]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the precursor layers adjusting and varying the volume of solvent or liquid carrier, and thus the volume content of the metal fine particles, such as within the claimed ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 6, Viswanathan teaches the sheet of claim 1 as stated above.  Viswanathan is concerned with “sintered multilayer heat sinks” (title).  Viswanathan teaches that “in the case of sintered heat sink panel 54 (FIG. 5), singulation may be performed to separate sintered multilayer heat sink 56 and the other non-illustrated heat sinks contained within heat sink panel 54 into discrete units” (paragraph [0033]).  Viswanathan teaches that “singulation can be carried-out by sawing, e.g., utilizing a water-cooled dicing saw” (paragraph [0033]).  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  One of ordinary skill in the art would understand that the use of a dicing saw implies use of dicing tape.  The use of dicing tape in conjunction with a dicing saw is well known in the art, see below.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20180033716 A1), as applied to claim 1 above, and further in view of Kwon et al. (US 20070109749 A1).
Regarding claim 6, Viswanathan teaches the sheet of claim 1 as stated above.  Viswanathan is concerned with “sintered multilayer heat sinks” (title).  Viswanathan teaches that “in the case of sintered heat sink panel 54 (FIG. 5), singulation may be performed to separate sintered multilayer heat sink 56 and the other non-illustrated heat sinks contained within heat sink panel 54 into discrete units” (paragraph [0033]).  Viswanathan teaches that “singulation can be carried-out by sawing, e.g., utilizing a water-cooled dicing saw” (paragraph [0033]).  
Viswanathan is silent regarding dicing tape, wherein the sheet for heat bonding is laminated on the dicing tape in a state where the dicing tape and the adhesive layer are in contact with each other.  
Kwon is similarly concerned with heat slugs (title; a heat slug is a heat sink).  Kwon teaches that “the heat slug blank 106 is bonded on to the dicing tape 104” (which reads upon “wherein the sheet for heat bonding is laminated on the dicing tape in a state where the dicing tape and the adhesive layer are in contact with each other”, as recited in the instant claim; paragraph [0022]).  Kwon teaches that “the dicing tape 104 may be of a type used with semiconductor wafers and maintains the substantially fixed position of the heat slug blank 106 during the dicing with a saw” (paragraph [0022]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply dicing tape to the sheet of Viswanathan prior to singulation with a dicing saw, as taught by Kwon to maintain the substantially fixed position of the heat sink during dicing with a saw.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733